              CASE 0:18-cv-00232-JRT-HB Document 296 Filed 08/03/20 Page 1 of 2


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA

                                         CIVIL MOTION HEARING


    FurnitureDealer.net, Inc.,                                 COURT MINUTES – CIVIL
                                                                BEFORE: Hildy Bowbeer
                           Plaintiff,                            U.S. Magistrate Judge

    v.                                                   Case No.:           18-cv-0232 (JRT/HB)
                                                         Date:               August 3, 2020
    Amazon.com, Inc., and COA, Inc., dba                 Courthouse:         St. Paul
    Coaster Company of America,                          Courtroom:          n/a (videoconference)
                                                         Court Reporter:     Tim Willette
                           Defendants.                   Time in Court:      1:01–2:33 p.m.


APPEARANCES:

For FurnitureDealer.net, Inc.: Christopher K. Larus, John Harting
For Amazon.com, Inc.: Joseph C. Gratz, Adam R. Steinert, Vera Ranieri
For COA, Inc., dba Coaster Company of America: Mark D. Nielsen, Holley C.M. Horrell

PROCEEDINGS:

The Court held a hearing on Amazon.com, Inc.’s Motion to Compel Plaintiff re Rule 26(a)(1) and
Rules 30(b)(1) and (6) [Doc. No. 256]; COA, Inc.’s Motion to Compel Plaintiff to Comply with
Discovery Obligations [Doc. No. 262]; and FurnitureDealer.net, Inc.’s Motion to Compel
Amazon.com, Inc. to Produce Additional 30(b)(6) Witnesses for Deposition and Financial Data [Doc.
No. 269].

Ruling from the Bench for the reasons stated fully on the record, the Court ruled as follows:

         1. Amazon.com, Inc.’s Motion to Compel Plaintiff re Rule 26(a)(1) and Rules 30(b)(1) and (6)
            [Doc. No. 256] was GRANTED IN PART and DENIED IN PART.
               a. FDN must make Andrew Bernstein available for deposition by Amazon for an
                   additional three hours on the record.
               b. Amazon’s motion to compel FDN to supplement its Rule 26(a)(1) initial disclosures on
                   damages was denied.

         2. COA, Inc.’s Motion to Compel Plaintiff to Comply with Discovery Obligations [Doc. No. 262]
            was GRANTED IN PART and DENIED IN PART.
               a. FDN must make Andrew Bernstein available for deposition by COA for an additional
                  three hours on the record. 1


1
 It is understood that the continued Amazon and Coaster depositions of Mr. Bernstein will be
conducted at a single sitting. It is further understood that the Court expects both sides to conduct
         CASE 0:18-cv-00232-JRT-HB Document 296 Filed 08/03/20 Page 2 of 2


           b. Coaster’s motion to compel FDN to supplement its Rule 26(a)(1) initial disclosures on
              damages was denied.

   3. FurnitureDealer.net, Inc.’s Motion to Compel Amazon.com, Inc. to Produce Additional
      30(b)(6) Witnesses for Deposition and Financial Data [Doc. No. 269] was GRANTED in that
      Amazon must produce supplemental financial data for ASINs identified by FDN in the lists
      FDN provided on July 2 and July 14, 2020. Prior to the hearing, the parties reached agreement
      on the remaining issues raised by the motion, thereby rendering those aspects moot.

No written order will be issued on the motions, and the Court’s oral order shall serve as its ruling.


                                                                  s/Adrienne Meyers
                                                                  Judicial Law Clerk




themselves in good faith in using the allotted time. Nothing in the Court’s Order precludes a request
for relief by either side if questions or responses are shown to have needlessly extended the deposition
without a legitimate purpose.
                                                    2
